UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission file number: 1-11416 CONSUMER PORTFOLIO SERVICES, INC. (Exact name of registrant as specified in its charter) California 33-0459135 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 19500 Jamboree Road, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including Area Code: (949) 753-6800 Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [x ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer [] Non-Accelerated Filer []Smaller Reporting Company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] As of October 30, 2012 the registrant had 19,639,989 common shares outstanding. 1 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q For the Quarterly Period Ended September 30, 2012 Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations for the three-month and nine-month periods ended September 30, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Income/(Loss) for the three-month and nine-month periods ended September 30, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the nine-month periods ended September 30, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 4. Controls and Procedures 48 PART II. OTHER INFORMATION Item 1. Legal Proceedings 49 Item 1A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 6. Exhibits 51 Signatures 53 2 Item 1. Financial Statements CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share and per share data) September 30, December 31, ASSETS Cash and cash equivalents $ $ Restricted cash and equivalents Finance receivables Less: Allowance for finance credit losses ) ) Finance receivables, net Finance receivables measured at fair value Residual interest in securitizations Furniture and equipment, net Deferred financing costs Deferred tax assets, net Accrued interest receivable Other assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities Accounts payable and accrued expenses $ $ Warehouse lines of credit Residual interest financing Debt secured by receivables measured at fair value Securitization trust debt Senior secured debt, related party Subordinated renewable notes COMMITMENTS AND CONTINGENCIES Shareholders' Equity Preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series A preferred stock, $1 par value; authorized 5,000,000 shares; none issued - - Series B convertible preferred stock, $1 par value; authorized 1,870 shares; none issued and outstanding - - Common stock, no par value; authorized 75,000,000 shares; 19,563,089 and 19,526,968 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Revenues: Interest income $ Servicing fees Other income Expenses: Employee costs General and administrative Interest Provision for credit losses Marketing Occupancy Depreciation and amortization Income (loss) before income tax expense ) ) Income tax expense - Net income (loss) $ $ ) $ $ ) Income (loss) per share: Basic $ $ ) $ $ ) Diluted ) ) Number of shares used in computing income (loss) per share: Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 4 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME/(LOSS) (In thousands, except per share data) Three Months Ended Nine Months Ended September 30, September 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income/(loss);change in funded status of pension plan - Comprehensive income/(loss) $ $ ) $ $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements 5 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASHFLOWS (In thousands) Nine Months ended September 30 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Accretion of deferred acquisition fees ) ) Accretion of purchase discount on receivables measured at fair value ) Amortization of discount on securitization notes Amortization of discount on senior secured debt, related party Accretion of premium on debt secured by receivables measured at fair value Mark to fair value on debt secured by receivables measured at fair value ) Mark to fair value of receivables measured at fair value 50 Depreciation and amortization Amortization of deferred financing costs Provision for credit losses Stock-based compensation expense Interest income on residual assets ) ) Changes in assets and liabilities: Accrued interest receivable ) Other assets ) Accounts payable and accrued expenses ) Net cash provided by operating activities Cash flows from investing activities: Purchases of finance receivables held for investment ) ) Proceeds received on finance receivables held for investment Purchase of finance receivables portfolio - ) Change in repossessions in inventory ) Decreases (increases) in restricted cash and equivalents ) Purchase of furniture and equipment ) ) Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from issuance of securitization trust debt Proceeds from issuance of subordinated renewable notes Proceeds from issuance of senior secured debt, related party - Proceeds from portfolio acquisition financing - Payments on subordinated renewable notes ) ) Net proceeds from (repayments to) warehouse lines of credit ) ) Proceeds from (repayments of) residual interest financing debt ) ) Repayment of securitization trust debt ) ) Repayment of portfolio acquisition facility ) - Repayment of senior secured debt, related party ) ) Payment of financing costs ) ) Repurchase of common stock ) ) Exercises of options and warrants Net cash used in financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid (received) during the period for: Interest $ $ Income taxes $ $ Non-cash financing activities: Derivative warrants reclassified from liabilities to common stock upon amendment $ $ 6 CONSUMER PORTFOLIO SERVICES, INC. AND SUSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (1) Summary of Significant Accounting Policies Description of Business We were formed in California on March 8, 1991. We specialize in purchasing and servicing retail automobile installment sale contracts (“automobile contracts” or “finance receivables”) originated by licensed motor vehicle dealers located throughout the United States (“dealers”) in the sale of new and used automobiles, light trucks and passenger vans. Through our purchases, we provide indirect financing to dealer customers for borrowers with limited credit histories, low incomes or past credit problems (“sub-prime customers”). We serve as an alternative source of financing for dealers, allowing sales to customers who otherwise might not be able to obtain financing. In addition to purchasing installment purchase contracts directly from dealers, we have also (i) acquired installment purchase contracts in four merger and acquisition transactions, (ii) purchased immaterial amounts of vehicle purchase money loans from non-affiliated lenders, and (iii) lent money directly to consumers for an immaterial amount of vehicle purchase money loans.In this report, we refer to all of such contracts and loans as "automobile contracts." Basis of Presentation Our Unaudited Condensed Consolidated Financial Statements have been prepared in conformity with accounting principles generally accepted in the United States of America, with the instructions to Form 10-Q and with Article 8 of Regulation S-X of the Securities and Exchange Commission, and include all adjustments that are, in management’s opinion, necessary for a fair presentation of the results for the interim periods presented. All such adjustments are, in the opinion of management, of a normal recurring nature.In addition, certain items in prior period financial statements may have been reclassified for comparability to current period presentation. Results for the nine-month period ended September 30, 2012 are not necessarily indicative of the operating results to be expected for the full year. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted from these Unaudited Condensed Consolidated Financial Statements. These Unaudited Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes to Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2011. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the UnitedStates of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the financial statements, as well as the reported amounts of income and expenses during the reported periods. Specifically, a number of estimates were made in connection with determining an appropriate allowance for finance credit losses, valuing finance receivables measured at fair value and the related debt, valuing residual interest in securitizations, accreting net acquisition fees, amortizing deferred costs, valuing warrants, and recording deferred tax assets and reserves for uncertain tax positions. These are material estimates that could be susceptible to changes in the near term and, accordingly, actual results could differ from those estimates. 7 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Other Income The following table presents the primary components of Other Income for the three-month and nine-month periods ending September 30, 2012 and 2011: Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Direct mail revenues $ Convenience fee revenue Recoveries on previously charged-off contracts 67 Sales tax refunds 59 76 Other ) Other income for the period $ Stock-based Compensation We recognize compensation costs in the financial statements for all share-based payments based on the grant date fair value estimated in accordance with the provisions of ASC 718 “Stock Compensation”. For the nine months ended September 30, 2012 and 2011, we recorded stock-based compensation costs in the amount of $801,000 and $1,289,000, respectively.As of September 30, 2012, unrecognized stock-based compensation costs to be recognized over future periods equaled $2.2 million. This amount will be recognized as expense over a weighted-average period of 3.4 years. The following represents stock option activity for the nine months ended September 30, 2012: Weighted Number of Weighted Average Shares Average Remaining (in thousands) Exercise Price Contractual Term Options outstanding at the beginning of period $ N/A Granted N/A Exercised N/A Forfeited N/A Options outstanding at the end of period $ 6.20 years Options exercisable at the end of period $ 4.97 years At September 30, 2012, the aggregate intrinsic value of options outstanding and exercisable was $13.8 million and $8.5 million, respectively. There were 356,000 options exercised for the nine months ended September 30, 2012 compared to 9,000 for the comparable period in 2011.There were 2.1 million shares available for future stock option grants under existing plans as of September 30, 2012. Purchases of Company Stock During the nine-month period ended September 30, 2012 and 2011, we purchased 320,154 and 227,298 shares, respectively, of our common stock, at average prices of $1.36 and $1.18, respectively. 8 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Reclassifications Some items in the prior year financial statements were reclassified to conform to the current presentation. Reclassifications had no effect on prior year net income or total shareholders’ equity. Derivative Financial Instruments We do not use derivative financial instruments to hedge exposures to cash flow or market risks. However, from 2008 to 2010, we issued warrants to purchase the Company’s common stock in conjunction with various debt financing transactions. At the time of issuance, five of these warrants issued contained "down round," or price reset, features that are subject to classification as liabilities for financial statement purposes. These liabilities are measured at fair value, with the changes in fair value at the end of each period reflected as current period income or loss. Accordingly, changes to the market price per share of our common stock underlying these warrants with "down round," or price reset, features directly affect the fair value computations for these derivative financial instruments. The effect is that any increase in the market price per share of our common stock would also increase the related liability, which in turn would result in a current period loss. Conversely, any decrease in the market price per share of our common stock would also decrease the related liability, which in turn would result in a current period gain. We use a binomial pricing model to compute the fair value of the liabilities associated with the outstanding warrants. In computing the fair value of the warrant liabilities at the end of each period, we use significant judgments with respect to the risk free interest rate, the volatility of our stock price, and the estimated life of the warrants. The effects of these judgments, if proven incorrect, could have a significant effect on our financial statements. The warrant liabilities are included in Accounts payable and accrued expenses on our consolidated balance sheets.On March 29, 2012 we agreed with the holders to amend three of the five warrants that contained the “down round” features, removing those specific price reset terms.On the date of the amendment, we valued each of the three warrants using a binomial pricing model as described above.The aggregate value of the three amended warrants of $1.1 million was then reclassified from Accounts payable to Common Stock. On June 25, 2012 we agreed with the holder to amended one other warrant that contained the “down round” features, removing those specific price reset terms.The $250,000 aggregate value of this amended warrant was reclassified from Accounts payable to Common Stock on the date of the amendment. The remaining warrant with the “down round” feature was not amended and was valued and recorded at September 30, 2012 using a binomial pricing model to compute the fair value, which is included in Accounts payable and accrued expenses, and will continue to be subject to quarterly valuations. Financial Covenants Certain of our securitization transactions, our warehouse credit facilities and our residual interest financing contain various financial covenants requiring minimum financial ratios and results. Such covenants include maintaining minimum levels of liquidity and net worth and not exceeding maximum leverage levels. In addition, certain securitization and non-securitization related debt agreements contain cross-default provisions that would allow certain creditors to declare a default if a default occurred under a different facility. As of September 30, 2012, we were in compliance with all such covenants. Finance Receivables and Related Debt Measured at Fair Value In September 2011 we purchased approximately $217.8 million of finance receivables from Fireside Bank. These receivables and the related acquisition debt are recorded on our balance sheet at fair value.There are no level 1 or level 2 inputs (as described by ASC 820) available to us for measurement of such receivables, or for the related debt.Our level 3, unobservable inputs reflect our own assumptions about the factors that market participants use in pricing similar receivables and debt, and are based on the best information available in the circumstances. The valuation method used to estimate fair value may produce a fair value measurement that may not be indicative of ultimate realizable value. Furthermore, while we believe our valuation methods are appropriate and consistent with those used by other market participants, the use of different methods or assumptions to estimate the fair value of certain financial instruments could result in different estimates of fair 9 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS value.Those estimated values may differ significantly from the values that would have been used had a readily available market for such receivables or debt existed, or had such receivables or debt been liquidated, and those differences could be material to the financial statements. (2) Finance Receivables Our portfolio of finance receivables consists of small-balance homogeneous contracts comprising a single segment and class that is collectively evaluated for impairment on a portfolio basis according to delinquency status. Our contract purchase guidelines are designed to produce a homogenous portfolio. For key terms such as interest rate, length of contract, monthly payment and amount financed, there is relatively little variation from the average for the portfolio.We report delinquency on a contractual basis. Once a contract becomes greater than 90 days delinquent, we do not recognize additional interest income until the obligor under the contract makes sufficient payments to be less than 90days delinquent. Any payments received on a contract that is greater than 90 days delinquent are first applied to accrued interest and then to principal reduction. The following table presents the components of Finance Receivables, net of unearned interest: September 30, December 31, Finance Receivables (In thousands) Automobile finance receivables, net of unearned interest $ $ Less: Unearned acquisition fees and originations costs ) ) Finance Receivables $ $ We consider an automobile contract delinquent when an obligor fails to make at least 90% of a contractually due payment by the following due date, which date may have been extended within limits specified in the servicing agreements. The period of delinquency is based on the number of days payments are contractually past due, as extended where applicable. Automobile contracts less than 31 days delinquent are not included.In certain circumstances we will grant obligors one-month payment extensions to assist them with temporary cash flow problems.The only modification of terms is to advance the obligor’s next due date by one month and extend the maturity date of the receivable by one month.In some cases, a two-month extension may be granted.There are no other concessions such as a reduction in interest rate, forgiveness of principal or of accrued interest.Accordingly, we consider such extensions to be insignificant delays in payments rather than troubled debt restructurings.The following table summarizes the delinquency status of finance receivables as of September 30, 2012 and December 31, 2011: September 30, December 31, (In thousands) Deliquency Status Current $ $ 31 - 60 days 61 - 90 days 91 + days $ $ Finance receivables totaling $2.9 million and $13.0 million at September 30, 2012 and December 31, 2011, respectively, including all receivables greater than 90 days delinquent, have been placed on non-accrual status as a result of their delinquency status. We use a loss allowance methodology commonly referred to as "static pooling," which stratifies our finance receivable portfolio into separately identified pools based on the period of origination. Using analytical and formula driven techniques, we estimate an allowance for finance credit losses, which we believe is adequate for probable credit losses that can be reasonably estimated in our portfolio of automobile contracts. The 10 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS estimate for probable credit losses is reduced by our estimate for future recoveries on previously incurred losses.Provision for losses is charged to our consolidated statement of operations. Net losses incurred on finance receivables are charged to the allowance. For finance receivables originated through December 31, 2010 we established the allowance at the time of the acquisition of the receivable.Beginning January 1, 2011, we establish the allowance for new receivables over the 12-month period following their acquisition. The following table presents a summary of the activity for the allowance for credit losses for the three-month and nine-month periods ended September 30, 2012 and 2011: Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Balance at beginning of period $ Provision for credit losses on finance receivables Charge-offs ) Recoveries Balance at end of period $ Excluded from finance receivables are contracts that were previously classified as finance receivables but were reclassified as other assets because we have repossessed the vehicle securing the Contract.The following table presents a summary of such repossessed inventory together with the allowance for losses in repossessed inventory that is not included in the allowance for credit losses: September 30, December 31, (In thousands) Gross balance of repossessions in inventory $ $ Allowance for losses on repossessed inventory ) ) Net repossessed inventory included in other assets $ $ (3) Finance Receivables Measured at Fair Value In September 2011 we purchased approximately $217.8 million of finance receivables from Fireside Bank. These receivables are recorded on our balance sheet at fair value. The following table presents the components of Finance Receivables measured at fair value: September 30, December 31, Finance Receivables Measured at Fair Value (In thousands) Finance receivables and accrued interest, net of unearned interest $ $ Less: Fair value adjustment ) ) Finance receivables measured at fair value $ $ The following table summarizes the delinquency status of finance receivables measured at fair value as of September 30, 2012 and December 31, 2011: 11 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, December 31, (In thousands) Deliquency Status Current $ $ 31 - 60 days 61 - 90 days 91 + days $ $ (4) Securitization Trust Debt We have completed a number of securitization transactions that are structured as secured borrowings for financial accounting purposes. The debt issued in these transactions is shown on our Unaudited Condensed Consolidated Balance Sheets as “Securitization trust debt,” and the components of such debt are summarized in the following table: Weighted Average Final Receivables Outstanding Outstanding Contractual Scheduled Pledged at Principal at Principal at Interest Rate at Payment September 30, Initial September 30, December 31, September 30, Series Date (1) Principal (Dollars in thousands) CPS 2006-B January 2013 $ - $ $ - $ - CPS 2006-C June 2013 - - - CPS 2006-D August 2013 - - - CPS 2007-A November 2013 - - - CPS 2007-TFC December 2013 - - - CPS 2007-B January 2014 - - - CPS 2007-C May 2014 7.31% CPS 2008-A October 2014 8.68% Page Five Funding January 2018 9.45% CPS 2011-A April 2018 4.02% CPS 2011-B September 2018 4.54% CPS 2011-C March 2019 4.97% CPS 2012-A June 2019 - 3.51% CPS 2012-B September 2019 - 3.04% CPS 2012-C December 2019 - 2.34% $ The Final Scheduled Payment Date represents final legal maturity of the securitization trust debt. Securitization trust debt is expected to become due and to be paid prior to those dates, based on amortization of the finance receivables pledged to the Trusts. Expected payments, which will depend on the performance of such receivables, as to which there can be no assurance, are $76.9 million in 2012, $255.9 million in 2013, $176.9 million in 2014, $125.3 million in 2015, $66.6 million in 2016 and $19.8 million in 2017. All of the secu 12 ritization trust debt was sold in private placement transactions to qualified institutional buyers. The debt was issued through our wholly-owned bankruptcy remote subsidiaries and is secured by the assets of such subsidiaries, but not by our other assets. Principal of $39.2 million, and the related interest payments, are guaranteed by financial guaranty insurance policies issued by a third party financial institution. The terms of the securitization agreements related to the issuance of the securitization trust debt and the warehouse credit facilities require that we meet certain delinquency and credit loss criteria with respect to the CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS pool of receivables, and certain of the agreements require that we maintain minimum levels of liquidity and not exceed maximum leverage levels.In addition, certain securitization and non-securitization related debt contain cross-default provisions, which would allow certain creditors to declare a default if a default were declared under a different facility. We are responsible for the administration and collection of the automobile contracts. The securitization agreements also require certain funds be held in restricted cash accounts to provide additional collateral for the borrowings or to be applied to make payments on the securitization trust debt. As of September 30, 2012, restricted cash under the various agreements totaled approximately $107.2 million. Interest expense on the securitization trust debt consists of the stated rate of interest plus amortization of additional costs of borrowing. Additional costs of borrowing include facility fees, insurance and amortization of deferred financing costs and discounts on notes sold. Deferred financing costs and discounts on notes sold related to the securitization trust debt are amortized using a level yield method. Accordingly, the effective cost of the securitization trust debt is greater than the contractual rate of interest disclosed above. Our wholly-owned bankruptcy remote subsidiaries were formed to facilitate the above asset-backed financing transactions. Similar bankruptcy remote subsidiaries issue the debt outstanding under our credit facilities. Bankruptcy remote refers to a legal structure in which it is expected that the applicable entity would not be included in any bankruptcy filing by its parent or affiliates. All of the assets of these subsidiaries have been pledged as collateral for the related debt. All such transactions, treated as secured financings for accounting and tax purposes, are treated as sales for all other purposes, including legal and bankruptcy purposes. None of the assets of these subsidiaries are available to pay other creditors. (5) Debt The terms and amounts of our other debt outstanding at September 30, 2012 and December 31, 2011 are summarized below: 13 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Amount Outstanding at September 30, December 31, (In thousands) Description Interest Rate Maturity Residual interest financing 12.875% over one month Libor September 2013 $ $ Senior secured debt, related party 14.00% February 2012 - 14.00% June 2012 - 14.00% October 2012 16.00% December 2013 Subordinated renewable notes Weighted average rate of 14.5% and 14.6% at September 30, 2012 and December 31, 2011, respectively Weighted average maturity of March 2015 and August 2014 at September 30, 2012 and December 31, 2011, respectively Debt secured by receivables measured at fair value 8.00% Repayment is based on payments from underlying receivables.Final payment is expected in July 2013 $ $ (6) Interest Income and Interest Expense The following table presents the components of interest income: Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Interest on Finance Receivables $ Residual interest income - Other interest income Interest income $ The following table presents the components of interest expense: 14 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Securitization trust debt $ Warehouse debt Senior secured debt, related party Debt secured by receivables at fair value Residual interest debt Subordinated debt $ (7) Earnings (Loss) Per Share Earnings (loss) per share for the three-month and nine-month periods ended September 30, 2012 and 2011 were calculated using the weighted average number of shares outstanding for the related period. The following table reconciles the number of shares used in the computations of basic and diluted earnings (loss) per share for the three-month and nine-month periods ended September 30, 2012 and 2011: Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Weighted average number of common shares outstanding during the period used to compute basic earnings (loss) per share Incremental common shares attributable to exercise of outstanding options and warrants - - Weighted average number of common shares used to compute diluted earnings (loss) per share If the anti-dilutive effects of common stock equivalents were considered, shares included in the diluted earnings (loss) per share calculation for the three-month and nine-month periods ended September 30, 2011 would have included an additional 2.8 million and 3.0 million shares, respectively, attributable to the exercise of outstanding options and warrants. (8) Income Taxes We file numerous consolidated and separate income tax returns with the United States and with many states. With few exceptions, we are no longer subject to U.S. federal, state, or local examinations by tax authorities for years before 2007. We have subsidiaries in various states that are currently under audit for years ranging from 2003 through 2006. To date, no material adjustments have been proposed as a result of these audits. We do not anticipate that total unrecognized tax benefits will significantly change due to any settlements of audits or expirations of statutes of limitations over the next 12 months. The Company and its subsidiaries file a consolidated federal income tax return and combined or stand-alone state franchise tax returns for certain states. We utilize the asset and liability method of accounting for income taxes, under which deferred income taxes are recognized for the future tax consequences attributable to the differences between the financial statement values of existing assets and liabilities and their respective tax bases. 15 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred taxes of a change in tax rates is recognized in income in the period that includes the enactment date. We have estimated a valuation allowance against that portion of the deferred tax asset whose utilization in future periods is not more than likely. Our net deferred tax asset of $15.0 million as of September 30, 2012 is net of a valuation allowance of $59.9 million. On a quarterly basis, we determine whether a valuation allowance is necessary for our deferred tax asset. In performing this analysis, we consider all evidence currently available, both positive and negative, in determining whether, based on the weight of that evidence, the deferred tax asset will be realized. We establish a valuation allowance when it is more likely than not that a recorded tax benefit will not be realized. The expense to create the valuation allowance is recorded as additional income tax expense in the period the valuation allowance is established. During the first nine months of 2012, we decreased our valuation allowance by $1.8 million, which was offset by the decrease in our gross deferred tax assets, resulting in no change to the deferred tax assets and no income tax expense for the period. In determining the possible future realization of deferred tax assets, we have considered the taxes paid in the current and prior years that may be available to recapture, as well as future taxable income from the following sources: (a) reversal of taxable temporary differences; and (b) tax planning strategies that, if necessary, would be implemented to accelerate taxable income into years in which net operating losses might otherwise expire. Our tax planning strategies include the prospective sale of certain assets such as finance receivables, residual interests in securitized finance receivables, charged off receivables and base servicing rights.The expected proceeds for such asset sales have been estimated based on our expectation of what buyers of the assets would consider to be reasonable assumptions for net cash flows and required rates of return for each of the various asset types.Our estimates for net cash flows and required rates of return are subjective and inherently subject to future events that may significantly affect actual net proceeds we may receive from executing our tax planning strategies. We believe such asset sales can produce at least $37.5 million in taxable income within the relevant carryforward period. Such strategies could be implemented without significant effect on our core business or our ability to generate future growth. The costs related to the implementation of these tax strategies were considered in evaluating the amount of taxable income that could be generated in order to realize our deferred tax assets. (9) Legal Proceedings Griffith Litigation.We were named as defendant in a putative class action brought in federal district court in Chicago, Illinois.In June 2012 the court gave final approval to a settlement agreed to between us and the plaintiffs, pursuant to which (i) a class was certified for settlement purposes only, and (ii) we agreed to pay a fixed amount of plaintiff attorney fees and also make payments against claims made by members of the class, the amount of which would depend on class members’ responses to our notice of the settlement. As of September 30, 2012 all amounts payable pursuant to the settlement have been paid, and the matter is fully and finally settled. The amount paid had been recorded as a liability as of June 30, 2012. Stanwich Litigation. We were for some time a defendant in a class action (the “Stanwich Case”) brought in the California Superior Court, Los Angeles County. The original plaintiffs in that case were persons entitled to receive regular payments (the “Settlement Payments”) under out-of-court settlements reached with third party defendants. Stanwich Financial Services Corp. (“Stanwich”), then an affiliate of our former chairman of the board of directors, is the entity that was obligated to pay the Settlement Payments. Stanwich had defaulted on its payment obligations to the plaintiffs and in September 2001 filed for reorganization under the Bankruptcy Code, in the federal Bankruptcy Court of Connecticut.By February 2005, we had settled all claims brought against us in the Stanwich Case. In November 2001, one of the defendants in the Stanwich Case, Jonathan Pardee, asserted claims for indemnity against us in a separate action, which is now pending in federal district court in Rhode Island. We have filed counterclaims in the Rhode Island federal court against Mr. Pardee, and have filed a separate action 16 CONSUMER PORTFOLIO SERVICES, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS against Mr. Pardee's Rhode Island attorneys, in the same court. As of December 31, 2010, these actions in the court in Rhode Island had been stayed, awaiting resolution of an adversary action brought against Mr. Pardee in the bankruptcy court, which is hearing the bankruptcy of Stanwich. On April 6, 2011, that adversary action was dismissed, pursuant to an agreement between us and the representative of creditors in the Stanwich bankruptcy.Under that agreement, CPS has paid the bankruptcy estate $800,000 and abandoned its claims against the estate, and the estate has abandoned its adversary action against Mr. Pardee. The entire payment in this matter was included in our legal contingency liability as of December 31, 2010.With the dismissal of the adversary action, all known claims asserted against Mr. Pardee have been resolved, without his incurring any liability.Accordingly, we believe that this resolution of the adversary action will result in limitation of our exposure to Mr.Pardee to no more than some portion of his attorneys fees incurred.The stay in the action against us in Rhode Island has been lifted, and we expect that the Court will set a trial date for spring 2013. The reader should consider that any adverse judgment against us in this case for indemnification, in an amount materially in excess of any liability already recorded in respect thereof, could have a material adverse effect on our financial position.There can be no assurance as to the ultimate outcome of this matter. Other Litigation. We are routinely involved in various legal proceedings resulting from our consumer finance activities and practices, both continuing and discontinued. We believe that there are substantive legal defenses to such claims, and intend to defend them vigorously. There can be no assurance, however, as to the outcome. We have recorded a liability as of September 30, 2012 that we believe represents an appropriate allowance for legal contingencies, including those described above. Any adverse judgment against us, if in an amount materially in excess of the recorded liability, could have a material adverse effect on our financial position. (10) Employee Benefits On March 8, 2002 we acquired MFN Financial Corporation and its subsidiaries in a merger.We sponsor the MFN Financial Corporation Benefit Plan (the “Plan”). Plan benefits were frozen June 30, 2001. The table below sets forth the Plan’s net periodic benefit cost for the three-month and nine-month periods ended September 30, 2012 and 2011. Three Months Ended Nine Months Ended September 30, September 30, (In thousands) (In thousands) Components of net periodic cost (benefit) Service cost $
